DETAILED ACTION
Status of Claims
This action is in reply to the response and amendments filed on 13 September 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-9 have been amended.
Claims 2 and 10 are cancelled.
Claims 11-12 are new.
Claims 1, 3-9, and 11-12 are currently pending and have been examined.

Response to Arguments
Regarding the previous objection of claim 10, the Applicant has successfully amended and/or cancelled the claims, and accordingly the objection is rescinded.
Regarding the Applicant’s arguments filed regarding the previous 35 USC 101 rejection of claims 1 and 3-9 have been considered but they are not persuasive.
Applicant argues the claims are eligible because “claim 1 recites a number of features that provide an improvement to another technology or field utilizing recited components that are outside of the asserted judicial exception of organizing human activity.  Claim 1 for example, recites at least one processor and memory configured to receive a vehicle reservation request from an external computing device and transmitting a reservation result including a rental start of the vehicle to the external computing device.  Claim 1 further recites that the at least one processor and memory are configured to perform an optimization process that allocates the vehicle within a second processing time using the at least one processor and memory to calculate the operation cost and to generate a charge plan, a vehicle allocation plan, and a vehicle position plan for the one or more vehicles to minimize the operation cost including (i) a vehicle relocation cost for transferring at least one of the one or more vehicles from a first vehicle service station to a second vehicle service station of the one or more vehicle service stations, (ii) an opportunity-loss power cost due to at least one of the one or more vehicles not being charged by a solar-generated electric power supply while absent from the one or more vehicle service stations, and (iii) 
Applicant argues that the claims are eligible because “the claim recites additional elements that amount to ‘significantly more’ than the judicial exception.  In particular, the vehicle management system recites by claim 1 implements an optimization process that reduces the operation costs of the vehicles, improves the energy efficiency, and reduces energy consumption by generating a charge plan, a vehicle allocation plan, and a vehicle position plan for the one or more vehicles to minimize the operation cost… In this way, the vehicle management system recited by claim 1 provides real world results that cannot be performed by a person or persons, as well as technological improvements to the energy efficiency of the vehicles included within the vehicle management system.  In this way, claim 1 is directed to a ‘practical application’ under Step 2A Prong Two of the analysis” and “Specifically, these features recite a real world result and technological improvement and amount to significantly more than the asserted abstract idea” (Remarks pg. 12-13). Examiner disagrees. First, note that the specification does not discuss improving energy efficiency or energy consumption outside of considering the cost of electricity / energy.  Second, at best the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. how to efficiently and quickly allocate vehicles for reservations considering operational costs including minimizing vehicle transfer costs and energy costs), that is tangentially associated with a technology element (e.g. computers, chargeable vehicles), rather than solving a technology based problem. The claims are more directed towards improving a business / economic / entrepreneurial process, and using computers a tool to implement the process. Hence, the claims do not reflect an improvement to another technology or technical field that is indicative of a practical application or significantly more.  This argument is not persuasive.
Applicant argues that new claim 11 is eligible because “claims 11 and 12 have been added as new and recite additional technical features that are not directed to a judicial exception and that provide ‘significantly more’ than the alleged judicial exception” (Remarks pg. 14).  Examiner disagrees. First, the Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), presenting offers (OIP Techs). Hence, the additional features of claim 11 do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.  This argument is not persuasive.
Applicant argues that new claim 12 is eligible because “claims 11 and 12 have been added as new and recite additional technical features that are not directed to a judicial exception and that provide ‘significantly more’ than the alleged judicial exception” (Remarks pg. 14).  Examiner disagrees. First, the claim 12 limitations to allocate a first vehicle… utilizing a simple process that allocates the first vehicle… by omitting a calculation…; determine whether a time remaining after completing…; perform an optimization process…, the optimization process minimizing an operation cost of allocating a second vehicle to the vehicle reservation request by generating a charge plan…; determine whether the first Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), presenting offers (OIP Techs)). Fourth, the additional element of the vehicle sharing stations do no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. vehicle rental, vehicle sharing), and these are described in the Applicant’s specification ¶[0030] at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars of implementing vehicle sharing stations to satisfy 35 USC 112(a). Hence, the additional elements recited in claim 12 do not provide a practical application or significantly more. This argument is not persuasive.

Priority
This application 15/658,643 filed on 25 July 2017 claims priority from Japan patent application 2016-147231 filed on 27 July 2016.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 25 July 2017 has been acknowledged by the Office.

Claim Objections
Claim 5 is objected to because of the following informalities.  Appropriate correction is required.
Claim 5:
Claim 5 includes the limitation “the at least one processor and memory processor interrupt the optimization process for the prior reservation request” which includes an extra ‘processor’ in the limitation.  The Office recommends amending to remove this inclusion.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-9, and 11-12:
Claims 1, 3-9, and 11-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1:
Claims 1, 3-9, 11-12 recite a system.  Since the claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility Framework and the 2019 Patent Examination Guidelines (PEG) and MPEP 2106.  Analysis proceeds to Step 2A Prong One.
Step 2A – Prong One:
Claims 1, 3-9, 11-12 recite an abstract idea. Independent claim 1 recites managing a vehicle-sharing service of one or more vehicles; allocating a vehicle to the vehicle reservation request; and calculating an operation cost of the vehicle-sharing service, performing either a simple process or the simple process and an optimization process, for a vehicle allocation, wherein the simple process allocates the vehicle within a first processing time by omitting a calculation of the operation cost, after completing the simple process, when a time remaining before the rental start is greater than or equal to a threshold value, perform[ing] the optimization process for the vehicle allocation, the optimization process allocates the vehicle within a second processing time to calculate the operation cost and to generate a charge plan, a vehicle allocation plan, and a vehicle position plan for the one or more vehicles to minimize the operation cost including (i) a vehicle relocation cost for transferring at least one of the one or more vehicles from a first vehicle service station to a second vehicle service station of the one or more vehicle service stations, (ii) an opportunity-loss power cost due to at least one of the one or more vehicles not being charged by a solar-generated electric power supply while absent from the one or more vehicle service stations, and (iii) a grid-charge cost due to charging the one or more vehicles from a grid supplied electric power supply, and the first processing time is shorter than the second processing time. Independent claim 12 recites managing a vehicle-sharing service of one or more vehicles; allocating a first vehicle to the vehicle reservation request utilizing a simple process that allocates the first vehicle to the vehicle reservation request within a first processing time by omitting a calculation of an operation cost for allocating the first vehicle to the vehicle reservation request; determining whether a time performing an optimization process after completing the simple process and within a second processing time, the first processing time being shorter than the second processing time and the optimization process including minimizing an operation cost of allocating a second vehicle to the vehicle reservation request by generating a charge plan, a vehicle allocation plan, and a vehicle position plan for the one or more vehicles to minimize the operation cost of allocating the second vehicle to the vehicle reservation request, the operation cost including (i) a vehicle relocation cost for transferring at least one of the one or more vehicles from a first vehicle service station to a second vehicle service station of the one or more vehicle service stations, (ii) an opportunity-loss power cost due to at least one of the one or more vehicles not being charged by a solar-generated electric power supply while absent from the one or more vehicle service stations, and (iii) a grid-charge cost due to charging the one or more vehicles from a grid-supplied electric power supply, and in response to the optimization process being performed: determining whether the first vehicle allocated by the simple process is different from the second vehicle allocated by the optimization process. Based on these limitations, the claims recite methods of organizing human activities, mental processes, and mathematical concepts.
First, the limitations of managing a vehicle-sharing service; at least one processor and memory to allocate a vehicle to the vehicle reservation request; to calculate an operation cost of the vehicle-sharing service; to perform either a simple process or the simple process and an optimization process, for a vehicle allocation, wherein the simple process allocates the vehicle within a first processing time by omitting a calculation of the operation cost by the at least one processor and memory, after completing the simple process, when a time remaining before the rental start is greater than or equal to a threshold value, the at least one processor and memory perform the optimization process for the vehicle allocation, the optimization process allocates the vehicle within a second processing time using the at least one processor and memory to calculate the operation cost and to generate a charge plan, a vehicle allocation plan, and a vehicle position plan for the one or more vehicles to minimize the operation cost including (i) a vehicle relocation cost for transferring at least one of the one or more vehicles from a first allocating a first vehicle to the vehicle reservation request utilizing a simple process that allocates the first vehicle to the vehicle reservation request within a first processing time by omitting a calculation of an operation cost for allocating the first vehicle to the vehicle reservation request; determining whether a time remaining after completing the simple process and before the rental start time is greater than or equal to a threshold value; in response to the time remaining after completing the simple process and before the rental start is greater than or equal to the threshold value, performing an optimization process after completing the simple process and within a second processing time, the first processing time being shorter than the second processing time and the optimization process including minimizing an operation cost of allocating a second vehicle to the vehicle reservation request by generating a charge plan, a vehicle allocation plan, and a vehicle position plan for the one or more vehicles to minimize the operation cost of allocating the second vehicle to the vehicle reservation request, the operation cost including (i) a vehicle relocation cost for transferring at least one of the one or more vehicles from a first vehicle service station to a second vehicle service station of the one or more vehicle service stations, (ii) an opportunity-loss power cost due to at least one of the one or more vehicles not being charged by a solar-generated electric power supply while absent from the one or more vehicle service stations, and (iii) a grid-charge cost due to charging the one or more vehicles from a grid-supplied electric power supply; and determining whether the first vehicle allocated by the simple process is different from the second vehicle allocated by the optimization process are methods of organizing human activities.  For instance, the claims are similar to a reservation manager assigning resources to reservations and generating resource plans (charge plan, allocation plan, position plan) considering costs associated with operation. Other than reciting generic computer components, such as at least one processor and memory, nothing in these claim limitations preclude the steps from practically being performed by a person / people. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. 
Second, the limitations of at least one processor and memory to allocate a vehicle to the vehicle reservation request; and to calculate an operation cost of the vehicle-sharing service, to perform either a simple process or the simple process and an optimization process, for a vehicle allocation, wherein the simple process allocates the vehicle within a first processing time by omitting a calculation of the operation cost by the at least one processor and memory, after completing the simple process, when a time remaining before the rental start is greater than or equal to a threshold value, the at least one processor and memory perform the optimization process for the vehicle allocation, the optimization process allocates the vehicle within a second processing time using the at least one processor and memory to calculate the operation cost and to generate a charge plan, a vehicle allocation plan, and a vehicle position plan for the one or more vehicles to minimize the operation cost including (i) a vehicle relocation cost for transferring at least one of the one or more vehicles from a first vehicle service station to a second vehicle service station of the one or more vehicle service stations, (ii) an opportunity-loss power cost due to at least one of the one or more vehicles not being charged by a solar-generated electric power supply while absent from the one or more vehicle service stations, and (iii) a grid-charge cost due to charging the one or more vehicles from a grid supplied electric power supply; and allocating a first vehicle to the vehicle reservation request utilizing a simple process that allocates the first vehicle to the vehicle reservation request within a first processing time by omitting a calculation of an operation cost for allocating the first vehicle to the vehicle reservation request; determining whether a time remaining after completing the simple process and before the rental start time is greater than or equal to a threshold value; in response to the time remaining after completing the simple process and before the rental start is greater than or equal to the threshold value, performing an optimization process after completing the simple process and within a second processing time, the optimization process including minimizing an operation cost of allocating a second vehicle to the vehicle reservation request by generating a charge plan, a vehicle allocation plan, and a vehicle position plan for the one or more determining whether a time remaining after completing the simple process and before the rental start time is greater than or equal to a threshold value; and determining whether the first vehicle allocated by the simple process is different from the second vehicle allocated by the optimization process as drafted are processes that, under its/their broadest reasonable interpretation, covers performance of the limitations in the mind (i.e. mental processes) but for the recitation of generic computer components. That is, other than reciting at least one processor and memory, nothing in the claim elements preclude the steps from practically being performed in the mind, or in the mind with the assistance of pen and paper.  For example, but for the generic / general purpose computer language, allocating in the context of this claim encompasses the user mentally judging which vehicle is assigned a reservation request; calculating in the context the claims encompasses the user mentally evaluating conditions and judging an operation cost; minimizing in the context of the claims encompasses the user mentally evaluating the operation cost and cost components by judging costs of a charge plan, vehicle allocation plan, and vehicle position plan; omitting a calculation in the context of the claims encompasses the user mentally judging whether to remove calculation; generating in the context of the claims encompasses the user mentally evaluating vehicle relocation cost / opportunity-loss power cost / grid-charge cost conditions and judging charge / vehicle allocation / vehicle position plans based on these operation costs; and determining in the context of the claims encompasses the user mentally judging whether the current time compared to the rental start time meets / exceeds a threshold, and judging whether a vehicle is different. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. an evaluation, judgement) but for the recitation of generic computer components, then it falls within the ‘Mental Processes’ grouping of abstract ideas.  
calculate an operation cost of the vehicle-sharing service; omitting a calculation of the operation cost by the at least one processor and memory; and using the at least one processor and memory to calculate the operation cost... the operation cost including (i) a vehicle relocation cost for transferring at least one of the one or more vehicles from a first vehicle service station to a second vehicle service station of the one or more vehicle service stations, (ii) an opportunity-loss power cost due to at least one of the one or more vehicles not being charged by a solar-generated electric power supply while absent from the one or more vehicle service stations, and (iii) a grid-charge cost due to charging the one or more vehicles from a grid supplied electric power supply recite a mathematical formula / calculation that is used to calculate operation cost, hence the claim recites a mathematical concept.  The limitations of calculating, and omitting a calculation explicitly recite mathematical calculation steps. Next, the limitation of minimizing recites a mathematical relationship regarding operation cost and vehicle relocation costs, opportunity loss power cost, and grid charge costs.  The elements of vehicle relocation cost, opportunity-loss power cost, and grid-charge cost are mathematical components included in the operation cost.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts (e.g. mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of generic computer components (e.g. at least one processor and memory), then it falls within the ‘Mathematical Concepts’ grouping of abstract ideas.  
The mere recitation of generic computer components (e.g. at least one processor and memory) does not take the claims out of methods of the organizing human activity grouping / mental processes grouping / mathematical concepts grouping. Accordingly, the claims recite an abstract idea.  Analysis proceeds to Step 2A Prong Two.
Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. First, claim 1 describes how to generally ‘apply’ the concepts of organizing human activities, mental processes, and math in a computer environment.  The claimed computer components in the abstract limitations (i.e. at least one processor and memory) are recited at a high-level of generality and are merely invoked as tools to perform existing manual processes.  Simply implementing the abstract idea on a generic / general-purpose computer is 
Next, the additional element of receiving and its steps of at least one processor and memory configured to receive a vehicle reservation request from an external computing device are recited at a high level of generality (i.e. as a general means of gathering data for subsequent allocating of vehicles to reservations), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. See MPEP 2106.05(g). Furthermore, the at least one processor and memory and external computing device (general computer components; general purpose / generic computer) are only being used as a tool in the receiving, which is also not indicative of integration into a practical application. See MPEP 2106.05(f). Note that there are no particular technical steps regarding receiving more than using computers as a tool to perform an otherwise manual process.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of transmitting and its steps of at least one processor and memory configured to transmit a reservation result including a rental start time of the vehicle to the external computing device; transmit a first reservation result including a rental start time of the first vehicle to the external computing device; and transmit a second reservation result to the external computing device, the second reservation result indicating that the first vehicle previously allocated to the vehicle reservation request has changed to the second vehicle are recited at a high level of generality (i.e. a general means of outputting / transmitting results associated with an allocated vehicle and reservation), and amount to mere outputting of data and transmitting data, which are each forms of extra-solution activity.  See MPEP 2106.05(g). Furthermore, the at least one processor and memory and external computing device (general computer components, general purpose / generic computer) are only being used as a tool in the transmitting, which is also not indicative of integration into a practical application. See MPEP 2106.05(f). Note that there are no particular technical steps regarding transmitting more than using computers as a tool to perform an otherwise manual process. Accordingly, these additional elements do not integrate the 
Next, the additional element of vehicle sharing stations in the preamble does no more than generally link the use of the judicial exception to a particular field of use (i.e. vehicle rental, vehicle sharing), and as such does not provide integration into a practical application.  See MPEP 2106.05(h).  Hence, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general computer components (at least one processor and memory, external computing device); and adding high-level extra-solution and/or post-solution activities (e.g. data gathering, data transmission / output); and applying the invention to a field of use (i.e. vehicle rental / sharing). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Hence, the claims are directed to an abstract idea.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element of using at least one processor and memory to perform allocating, calculating, performing a simple process / optimization process, omitting, generating, minimizing, and determining amounts to no more than mere instructions to ‘apply’ the exception using generic / general-purpose computers.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). Hence, these elements do not provide an inventive concept.
Next, as discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the receiving are recited at a high level of generality (i.e. as a general means of gathering data for subsequent allocating vehicles to reservations), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The same Symantec), a computer receives and sends information over a network (buySAFE), recording a customer’s order (Apple). Hence, these limitations do not provide an inventive concept.
Next, as discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the transmitting are recited at a high level of generality (i.e. a general means of outputting / transmitting results associated with an allocated vehicle and reservation), and amount to mere outputting data and transmitting data, which are each forms of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computers (i.e. at least one processor and memory, external computing device) in these steps merely represents using generic / general-purpose computers as a tool, and not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these transmitting steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. transmitting data, outputting data) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular transmitting data over a network, utilizing an intermediary computer to forward information (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), presenting offers (OIP Techs). Hence, these limitations do not provide an inventive concept.
vehicle sharing stations does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. vehicle rental, vehicle sharing). The same analysis applies here in Step 2B, i.e. generally linking the use of the judicial exception to a particular technological environment or field of use does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(h).  See MPEP 2106.05(h).  Also note that the vehicle service stations (1) are not actively claimed performing any active steps / configured functions, and (2) are not claimed outside of the preamble. Furthermore, see the Applicant’s specification ¶[0030] describing the additional element of vehicle sharing stations including one or more vehicles at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars of implementing vehicle sharing stations to satisfy 35 USC 112(a).  Hence, these limitations do not provide an inventive concept.
The claims do not improve another technology or technical field.  Instead the claims represent a generic implementation of organizing human activities / mental processes / mathematical concepts ‘applied’ by generic / general purpose computers, generally ‘applied’ to a field of use, and using general computer components in extra-solution capacities such as data gathering and outputting / transmitting data. The claims do not provide meaningful limitations beyond generally linking the user of an abstract idea to a particular technological environment.  At best, the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. how to efficiently and economically allocate vehicles for reservations), that is tangentially associated with a technology element (e.g. computers), rather than solving a technology based problem.  See MPEP 2106.05(a). The claims do not improve the functioning of a computer itself. The claims do not improve the functioning of a vehicle, or vehicle service station itself. The claims are more directed towards improving a business / economic / entrepreneurial process rather than improving a computer outside of a business use, i.e. using computers a tool.  The claims do not apply the judicial exception with or by use of a particular machine.  The claims do not effect a transformation or reduction to a particular article to a different state or thing.  The claims do not add a specific limitation other 
Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claims 1 and 12, and further considering the addition of dependent claims 3-9, and 11. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by using generic computers / general computer components, see Alice (2014), and does not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). With respect to the dependent claims:
Dependent claim 3: The limitation wherein after completing the simple process, when the time remaining before the rental start time is less than the threshold value, the at least one processor and memory fix the vehicle to the vehicle reservation request and prohibit changing the vehicle allocated to the vehicle reservation request is further directed to a method of organizing human activities (i.e. commercial interaction, sales activities, following rules or instructions) / mental process (i.e. judgement) as described in the independent claim. The recitation of the at least one processor and memory are computer components recited at a high level of generality and amount to ‘applying’ the abstract idea on a generic computer. See MPEP 2106.05(f). Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 4: The limitation of a subsequent vehicle reservation request is received by the at least one processor and memory is an additional element, claimed at a high level of detail, representing the extra-solution activity of data gathering. See MPEP 2106.05(g). The receiving by the at least one processor and memory represents a computer component recited at a high level of generality and amounts to using a computer as a tool. See MPEP 2106.05(f).  This receiving step represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), a computer receives and sends information over a network buySAFE), recording a customer’s order (Apple). Next, the limitation of at least one processor and memory are further configured to update a vehicle allocation to any prior unfixed vehicle reservation requests and the subsequent vehicle reservation request by performing the optimization process are further directed to methods of organizing human activities (i.e. commercial interaction, sales activities, following rules or instructions) / mental process (i.e. judgement) as described in the independent claim. The recitation of the at least one processor and memory are computer components recited at a high level of generality and amount to ‘applying’ the abstract idea on a generic computer. See MPEP 2106.05(f). Similar to the independent claims, these recitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Dependent claim 5: The limitation of a subsequent vehicle reservation request is received by the at least one processor and memory is an additional element, claimed at a high level of detail, representing the extra-solution activity of data gathering. See MPEP 2106.05(g). The receiving by the at least one processor and memory represents a computer component recited at a high level of generality and amounts to using a computer as a tool. See MPEP 2106.05(f).  This receiving step represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), a computer receives and sends information over a network (buySAFE), recording a customer’s order (Apple). Next, the limitation of while the at least one processor and memory are performing the optimization process for a vehicle allocation of a prior reservation request, the at least one processor and memory processor interrupts the optimization process for the prior reservation request is further directed to methods of organizing human activities (i.e. commercial interaction, sales activities, following rules or instructions) / mental process (i.e. judgement) as described in the independent claim. The recitation of the at least one processor and memory are computer components recited at a high level of generality and amount to ‘applying’ the abstract idea on a generic computer. See MPEP 2106.05(f). Similar to the independent claims, these recitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Dependent claim 6: The limitation of a subsequent vehicle reservation request is received by the at least one processor and memory is an additional element, claimed at a high level of detail, Symantec), a computer receives and sends information over a network (buySAFE), recording a customer’s order (Apple). Next, the limitations of the at least one processor and memory first perform the simple process for a vehicle allocation to the subsequent vehicle reservation request and fix the vehicle allocation to the subsequent vehicle reservation request when the time remaining before the rental start time of the vehicle allocated to the subsequent vehicle reservation request is less than the threshold value, and the at least one processor and memory subsequently update vehicle allocations for any prior unfixed vehicle reservation requests by performing the optimization process for each of the prior unfixed vehicle reservation requests are further directed to methods of organizing human activities (i.e. commercial interaction, sales activities, following rules or instructions) / mental process (i.e. judgement) as described in the independent claim. The recitation of the at least one processor and memory are computer components recited at a high level of generality and amount to ‘applying’ the abstract idea on a generic computer. See MPEP 2106.05(f). Similar to the independent claims, these recitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Dependent claim 7: The limitation wherein the at least one processor and memory are further configured to transmit an updated reservation result with updated vehicle allocation information to the external computing device after the at least one processor and memory perform the optimization process is an additional element, claimed at a high level of detail, representing the extra-solution activity of transmitting / outputting data. See MPEP 2106.05(g). The transmitting by the at least one processor and memory represents a computer component recited at a high level of generality and amounts to using a computer as a tool. See MPEP 2106.05(f).  This transmitting step represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular transmitting data over a network, utilizing an Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), presenting offers (OIP Techs). Similar to the independent claims, these recitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Dependent claim 8: The limitation of wherein the one or more vehicle service stations includes a charge facility configured to supply electric power for charging the one or more vehicles from the solar-generated electric power supply, as claimed, is an additional element.  This limitation is claimed at a high level of detail, and represents the extra-solution activity of vehicle charging, which is not indicative of a practical application or significantly more. Note that nothing in the claims actively controls a supply of electric power based on another element or step within the claims. Furthermore, see the Applicant’s specification ¶[0034-36] describing the additional element of a charge facility that supplies electric power for charging vehicles from solar-supplied power at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars of implementing charge facilities to satisfy 35 USC 112(a).  Next, the limitation wherein the at least one processor and memory calculate the operation cost of the vehicle-sharing service by forecasting an amount of electric power supplied by the solar-generated electric power supply at the one or more vehicle service stations is further directed to organizing human activities (i.e. following rules or instructions) / mathematical concepts / mental processes (i.e. evaluation, judgement) as described in the independent claim. The recitation of the at least one processor and memory are computer components recited at a high level of generality and amount to ‘applying’ the abstract idea on a generic computer. See MPEP 2106.05(f). Similar to the independent claims, these recitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Dependent claim 9: The limitation of wherein the one or more vehicle service stations includes a charge facility configured to supply electric power for charging the one or more vehicles from the grid-supplied electric power supply, as claimed, is an additional element.  This limitation is claimed at a high level of detail, and represents the extra-solution activity of vehicle charging, which is not indicative of a practical application or significantly more. Note that nothing in the claims actively controls a supply or flow of electric power based on another element or step within the claims. Furthermore, see the Applicant’s calculate the operation cost of the vehicle-sharing service including the grid-charge cost for electric power from the grid-supplied electric power supply used to charge the one or more vehicles is further directed to organizing human activities (i.e. following rules or instructions) / mathematical concepts / mental processes (i.e. evaluation, judgement) as described in the independent claim. The recitation of the at least one processor and memory is a computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer. See MPEP 2106.05(f). Similar to the independent claims, these recitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Dependent claim 11: The limitation of in response to a result of the optimization process indicating that a different vehicle should be allocated to the vehicle reservation request to minimize operation cost, allocate the different vehicle to the vehicle reservation request is further directed to organizing human activities (i.e. managing personal behavior or interactions between people, following rules or instructions) / mental processes (i.e. evaluation, judgement) as described in the independent claim. The recitation of the processor and memory are computer components recited at a high level of generality and amount to ‘applying’ the abstract idea on a generic computer. See MPEP 2106.05(f).  Next, the limitation of in response to a result of the optimization process indicating that a different vehicle should be allocated to the vehicle reservation request to minimize operation cost… transmit an updated reservation result to the external computing device, the updated reservation result indicating that the vehicle allocated to the vehicle reservation request has been changed to the different vehicle is an additional element, claimed at a high level of detail (i.e. a general means of outputting / transmitting results associated with allocating a different vehicle), representing the extra-solution activity of transmitting / outputting data. See MPEP 2106.05(g). The use of the processor and memory and the external computing device represent computers recited at a high level of generality and amount to using a computer as a tool. See MPEP 2106.05(f). This transmitting step represents computer functions that the Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), presenting offers (OIP Techs). Similar to the independent claims, these recitations do not meaningfully integrate the abstract idea in a practical application, and are not significantly more than the abstract idea.
Therefore claims 1 and 12, and the dependent claims 3-9, and 11, and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 1, 3-9, 11-12 are ineligible.

Novelty / Non-Obviousness
Claims 1, 3-9, and 11-12 are not rejected under 35 USC 102 or 35 USC 103.  The Examiner knows of no art which teaches or suggests: “the optimization process allocates the vehicle within a second processing time using the cost calculator to calculate the operation cost and to generate a charge plan, a vehicle allocation plan, and a vehicle position plan for the one or more vehicles to minimize the operation cost including (i) a vehicle relocation cost for transferring at least one of the one or more vehicles from a first vehicle service station to a second vehicle service station of the one or more vehicle service stations, (ii) an opportunity-loss power cost due to at least one of the one or more vehicles not being charged by a solar-generated electric power supply while absent from the one or more vehicle service stations, and (iii) a grid-charge cost due to charging the one or more vehicles from a grid supplied electric power supply” as recited in claim 1 and similarly “in response to the time remaining after completing the simple process and before the rental start is greater than or equal to the threshold value, perform an optimization process after completing the simple process and within a second processing time, the first processing time being shorter than the second processing time and the optimization process including minimizing an operation cost of allocating a second vehicle to the vehicle reservation request by generating a charge plan, a vehicle allocation plan, and a vehicle position plan for the one or more vehicles to minimize the operation cost of allocating the second vehicle to the vehicle reservation request, the operation cost including (i) a vehicle relocation cost for transferring at least one of the one or more vehicles from a first vehicle service station to a second vehicle service station of the one or more vehicle service stations, (ii) an opportunity-loss power cost due to at least one of the one or more vehicles not being charged by a solar-generated electric power supply while absent from the one or more vehicle service stations, and (iii) a grid-charge cost due to charging the one or more vehicles from a grid-supplied electric power supply” as recited in claim 12.
The prior art of Morgal et al. (US 2010/0280700 A1) details relocation costs in operating costs; implementing a charge plan, vehicle allocation plan, and vehicle position plan to manage electric vehicles for reservations; allocating the vehicle at a first time and then at a second time performing an optimization process that updates the vehicle allocation plan and charge plan based on most efficiently allocating vehicle resources (Morgal Fig 5, ¶[0027], ¶[0060], ¶[0068], ¶[0090-105] including Tables B-I).  However, Morgal does not explicitly state the optimization minimizing the operation cost including (i) a vehicle relocation cost, (ii) an opportunity-loss power cost due to at least one of the vehicles not being charged by a solar-generated electric power supply while absent from the one or more vehicle service stations, and (iii) a grid-charge cost due as required by the claim.
The prior art of Kek et al. (‘A decision support system for vehicle relocation operations in carsharing systems’ (2009)) details a vehicle optimization process to reallocate vehicles and staff to generate vehicle position plans to minimize total generalized costs (i.e. operation costs) which include movement and relocation costs from station to station and staff costs (i.e. vehicle relocation costs), and penalty costs of rejecting demand to satisfy the demand at each station (Kek pg. 150-157).  However, Kek does not explicitly state the optimization minimizing the operation cost including (ii) an opportunity-loss power cost due to at least one of the vehicles not being charged by a solar-generated electric power supply while absent from the one or more vehicle service stations, and (iii) a grid-charge cost due as required by the claim.
The prior art of Ramezani et al. (US 2013/0054045 A1) details optimizing a charge plan of one or more electric vehicles at one or more charging stations based on a combination of maximizing profit (i.e. profit as revenue minus costs / expenses, i.e. minimizing costs), maximizing the use of renewable resources including solar power charge sources, and staying within grid constraints to avoid penalties (i.e. 
Thus, the art on record fails to collectively teach “the optimization process allocates the vehicle within a second processing time using the cost calculator to calculate the operation cost and to generate a charge plan, a vehicle allocation plan, and a vehicle position plan for the one or more vehicles to minimize the operation cost including (i) a vehicle relocation cost for transferring at least one of the one or more vehicles from a first vehicle service station to a second vehicle service station of the one or more vehicle service stations, (ii) an opportunity-loss power cost due to at least one of the one or more vehicles not being charged by a solar-generated electric power supply while absent from the one or more vehicle service stations, and (iii) a grid-charge cost due to charging the one or more vehicles from a grid supplied electric power supply” and “in response to the time remaining after completing the simple process and before the rental start is greater than or equal to the threshold value, perform an optimization process after completing the simple process and within a second processing time, the first processing time being shorter than the second processing time and the optimization process including minimizing an operation cost of allocating a second vehicle to the vehicle reservation request by generating a charge plan, a vehicle allocation plan, and a vehicle position plan for the one or more vehicles to minimize the operation cost of allocating the second vehicle to the vehicle reservation request, the operation cost including (i) a vehicle relocation cost for transferring at least one of the one or more vehicles from a first vehicle service station to a second vehicle service station of the one or more vehicle service stations, (ii) an opportunity-loss power cost due to at least one of the one or more vehicles not being charged by a solar-generated electric power supply while absent from the one or more vehicle service stations, and (iii) a grid-charge cost due to charging the one or more vehicles from a grid-supplied electric power supply” as substantially required by the independent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628